DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment dated 2/16/2022 has been entered and considered for this Office Action.

Examiner Interview
An Examiner interview was held on 2/25/2022. A follow up conversation occurred on 3/4/2022. See attached interview summary form (PTO-413 form).

Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not entirely persuasive.
Applicant argues against the rejection of claim 23 under §112(b) by way of amendment. The amendment to claim 23 is sufficient for overcoming this rejection.
Regarding the rejection of claim 16 under §112(a) Applicant argues that ¶ [0112] of the Specification states that features from different embodiments can be combined together and that the Application covers all such combinations and sub-combinations. ¶ [0112] is reproduced below:
[0112] While this specification contains many specifics, these should not be construed as limitations on the scope of the invention or of what may be claimed, but rather as descriptions of features specific to particular implementations. Certain features that are described in this specification in the context of separate implementations may also be implemented in combination in a single implementation. Conversely, various features that are described in the context of a single embodiment may also be implemented in multiple embodiments separately or in any suitable subcombination. Moreover, although features may be described above as acting in certain combinations and even initially claimed as such, one or more features from a claimed combination may in some cases be excised from the combination, and the claimed combination may be directed to a subcombination or variation of a sub combination.
This argument is not found to be persuasive. First, such general blanket statements of ¶ [0112] for combinations of features not necessarily disclosed as combined is not found to be persuasive because there is no evidence of record that the combination particularly claimed was ever considered by the inventor, let alone to the extent necessary to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention
Second, ¶ [0112] of the Specification states that features described in the context of separate implementations may also be implemented in combination in a single implementation. However, this is not applicable to the issue(s) at hand because the claim is not is not merely a combination of separately disclosed features. Yes, the Specification discloses three distinct reference devices (a first reference device attached to the pelvis 52, a second reference attached to probe 70, and a third reference device attached to surgical tool 80) each having their own unique function/purpose in the way they are used to implement the inventor’s technical solution; but these three reference devices are already disclosed as being in combination with each other as part of a single implementation of the inventor’s technical solution. For example, Fig. 1 shows magnetic sensor 30a attached to the pelvis 52, magnetic sensor 30b attached to probe 70, and magnetic sensor 30c attached to surgical tool 80 as part of the inventor’s technical solution. Another implementation of the inventor’s technical solution is shown in Fig. 10 which includes reference devices 1030a, 1030b, and 1030c attached to the pelvis 52, probe 70, and surgical tool 80 respectively.
On the other hand, the specification does not disclose the following features performed by the SAME reference device (in particular, one that is coupled to a tool such as a surgical tool):
“receiving data indicating a position of a reference device coupled to a tool”
“determining a first anatomical orientation of the target bone relative to the reference device based on the pre-operative image of the target bone and the first intraoperative data indicating landmark locations of the target bone”
“determining a position of the tool relative to the surgical trajectory in the common coordinate reference frame based on the position of the reference device”.
The three disclosed reference devices (a first reference device attached to the pelvis 52, a second reference attached to probe 70, and a third reference device attached to surgical tool 80) are disclosed as having their own respective functions for their own respective purposes. On its surface, the claims appear to be directed to the disclosed third reference device (i.e., the reference device that is coupled to surgical tool 80). However this reference device is not the reference device relative to which the first anatomical orientation of the target bone was determined based on the pre-operative image of the target bone and the first intraoperative data indicating landmark locations of the target bone. The function/purpose of the reference device in limitation (b) appears to correspond to the disclosed first reference device (i.e., the reference device attached to the pelvis 52).
The three disclosed reference devices are distinct in their structure and purpose and not interchangeable. It is therefore unclear how one of them can fulfill the functions of another. Even if, for argument’s sake, it was possible to have a single reference device fulfill the purpose of the others, Applicant simply does not disclose how to accomplish this; not even a hint or clue.
The examiner recommends Applicant re-reads his or her own application to get a better understanding of his or her own invention and rewrite the claims accordingly in a manner that does not recite any subject matter beyond what is actually supported by the original disclosure (see MPEP 2163 and subsections thereof) and that does not shift the claims to another invention that is distinct from the invention already examined (see MPEP 819). As an example, the examiner recommends amending the claim to recite three different reference devices (the first being configured to be attached to the pelvis and used to track the position of the pelvis; the second being attached to the probe used to indicate the positions of landmarks on the pelvis, and establish the reference surface of the table; and third being attached to the surgical tool and use to track the position of the surgical tool in space).
Regarding claim 16, Applicant further argues: 
Second, Applicant submits that the claimed embodiment is explicitly described by the Subject Application. The Office asserts that the cited claim limitations "appear to refer to at least two of three different reference devices." Applicant respectfully disagrees. With respect to limitation (a), the Subject Application discloses that the camera (1020) can track a reference device (i.e., a fiducial 1030a) coupled to the surgical tool. ¶ 73. With respect to limitation (b), the Subject Application discloses that the trajectory of the tracked surgical tool can be defined in the common coordinate reference frame and based on the anatomical orientation, i.e., the first anatomical orientation can be determined relative to the reference device as claimed (because the positions of the various reference devices can be defined with respect to each other and in a common reference frame). ¶ 84-85. With respect to limitation (c), the Subject Application discloses that the position of the tool can be tracked via a fiducial and can be defined with respect to the surgical trajectory. ¶ 73 and 84-85. There is nothing mutually exclusive between these features as described or anything inconsistent with the claims and the disclosure of the Subject Application.

This argument is not found to be persuasive because the reference device(s) referred to in Applicant’s argument are not actually the same reference device.
Applicant refers to a reference device in ¶ [0073] (“With respect to limitation (a), the Subject Application discloses that the camera (1020) can track a reference device (i.e., a fiducial 1030a) coupled to the surgical tool. ¶ 73.”).
It is noted that ¶ [0073] discloses three reference devices:
[0073]    The spatial tracking system 1000 includes a control unit 1010, a camera 1020, a light source 1025, and two or more reference devices such as fiducials 1030 a-1030 c. One of the fiducials 1030 a is configured to move with the pelvis 52 of the subject 50, for example, by attaching to the pelvis 52at a fixed position. A second fiducial 1030 b is attached to the probe 70, and a third fiducial 1030 c is attached to the surgical tool 80. The light source 1025 directs light, for example, infrared light 1027, into the operating theater, and the camera 1020 detects reflections of the infrared light 1027 from the fiducials 1030 a-1030 c. The control unit 1010 receives data from the camera 1020, and determines positions of the fiducials 1030 a-1030 c. For example, the control unit 1010 can use triangulation or other techniques to determine positions relative to the camera 1020, which can remain in a fixed position, or to determine positions of the fiducials 1030 a-1030 c relative to each other. The control unit 1010 registers anatomical orientations to the fiducial 1030 a, permitting the anatomical orientations to be defined in the operating theater as the pelvis 52 moves.

Applicant again refers to a reference device in ¶ [0084]-[0085]: “With respect to limitation (b), the Subject Application discloses that the trajectory of the tracked surgical tool can be defined in the common coordinate reference frame and based on the anatomical orientation, i.e., the first anatomical orientation can be determined relative to the reference device as claimed (because the positions of the various reference devices can be defined with respect to each other and in a common reference frame). ¶ 84-85.”
Whether the positions of the various reference devices can be defined with respect to each other and in a common reference frame is one thing but actually “determining a first anatomical orientation of the target bone relative to the reference device based on the pre-operative image of the target bone and the first intraoperative data indicating landmark locations of the target bone” is another thing; otherwise, ¶ [0084]-[0085] do not actually disclose that the first anatomical orientation can be determined relative to the reference device as claimed, let alone because the positions of the various reference devices can be defined with respect to each other and in a common reference frame.
Regardless, the reference device discussed in ¶ [0084]-[0085] would be understood by the ordinarily skilled artisan to be the reference device that is attached/coupled to the patient, not the reference device that is attached/coupled to the surgical tool. ¶ [0084]-[0085] describe step 1110 in process 1100 (see Fig. 11). For additional context, we should look to all the paragraphs that describe the process 1100 in order to figure out which of the three reference devices is being referred to in process 1100. By reading ¶ [0076]-[0088] is quite evidence that the reference device referred to in process 1100 is not the reference device that is coupled/attached to the surgical tool; rather, it is the reference device that is coupled/attached to the patient (e.g., attached to the pelvis). Therefore, ¶ [0084]-[0085] cannot be relied upon for disclosing that the reference device in limitation (b) is the same reference device in limitation (a).
With regards to limitation (c), the examiner’s position has always been that the determination of the position of the tool relative to the surgical trajectory in the common coordinate reference frame is based on the positions of all three reference devices and so limitation (c) alone or in combination with either limitation (a) or (b) does not itself present a written description issue; rather, the combination of (a), (b), and (c) does due to the written description issue regarding the combination of (a) and (b).
Again, the examiner recommends Applicant re-reads his or her own application to get a better understanding of his or her own invention and rewrite the claims accordingly in a manner that does not recite any subject matter beyond what is actually supported by the original disclosure (see MPEP 2163 and subsections thereof) and that does not shift the claims to another invention that is distinct from the invention already examined (see MPEP 819). As an example, the examiner recommends amending the claim to recite three different reference devices (the first being configured to be attached to the pelvis and used to track the position of the pelvis; the second being attached to the probe used to indicate the positions of landmarks on the pelvis, and establish the reference surface of the table; and third being attached to the surgical tool and use to track the position of the surgical tool in space).
Regarding claim 23, Applicant argues the same reasons as claim 16:
“Applicant disagrees with the Office for substantially the same reasons as discussed above with respect to claim 16. In particular, the disclosure of the Subject Application explicitly covers any possible combination or sub-combination of features disclosed with respect to various embodiments.”

Since Applicant, here, relies on the same arguments as that for claim 16, Applicant’s arguments for claim 23 are similarly not found to be persuasive for the same reason Applicant’s arguments for claim 16 were not found to be persuasive.
Again, the examiner recommends Applicant re-reads his or her own application to get a better understanding of his or her own invention and rewrite the claims accordingly in a manner that does not recite any subject matter beyond what is actually supported by the original disclosure (see MPEP 2163 and subsections thereof) and that does not shift the claims to another invention that is distinct from the invention already examined (see MPEP 819). As an example, the examiner recommends amending the claim to recite three different reference devices (the first being configured to be attached to the pelvis and used to track the position of the pelvis; the second being attached to the probe used to indicate the positions of landmarks on the pelvis, and establish the reference surface of the table; and third being attached to the surgical tool and use to track the position of the surgical tool in space).
Regarding claim 23, Applicant further argues:
Further, the Subject Application explicitly describes (i) embodiments including multiple reference devices attached to bones and/or tools and (ii) that the tracked objects and the anatomical orientation(s) can be registered with respect to each other and/or in a common reference frame. See, e.g., ¶ 75 ("In general, a system for spatial tracking can include a first reference device that can be configured to move with a pelvis. The system can include one or more second reference devices, for example, that can be configured to move with one or more probes or one or more surgical tools"). There is nothing mutually exclusive between these features as described or anything inconsistent with the claims and the disclosure of the Subject Application.

This argument is simply not found to be persuasive. Point (i) is not inconsistent with the examiner’s position. The examiner’s position was never that application doesn’t disclose multiple reference devices; rather, the rejection was based on the application not providing support for all the claimed functions of the “second reference device” as claimed being performed by the same reference device.
Regarding point (ii), whether the tracked objects and the anatomical orientation(s) can be registered with respect to each other and/or in the common reference frame is one thing but actually “determining a first anatomical orientation of the target bone based on the first intra-operative data and the position of the second reference device” as recited in the claim is another thing; otherwise, ¶ [0075] does not actually disclose that the tracked objects and the anatomical orientation(s) can be registered with respect to each other and/or in a common reference frame.
Further, even if, for argument’s sake, “[t]here is nothing mutually exclusive between these features as described or anything inconsistent with the claims and the disclosure of the Subject Application” as asserted by the Applicant, the Specification still does not disclose all three of the following functions/feature for the SAME reference device (in particular, one that is coupled to a tool such as a surgical tool):
“receiving data indicating a position of a second reference device coupled to a tool”
“determining a first anatomical orientation of the target bone based on the first intra-operative data and the position of the second reference device]”
“determining a position of the tool relative to the surgical trajectory in the common coordinate reference frame based on the position of the second reference device”
Again, the examiner recommends Applicant re-reads his or her own application to get a better understanding of his or her own invention and rewrite the claims accordingly in a manner that does not recite any subject matter beyond what is actually supported by the original disclosure (see MPEP 2163 and subsections thereof) and that does not shift the claims to another invention that is distinct from the invention already examined (see MPEP 819). As an example, the examiner recommends amending the claim to recite three different reference devices (the first being configured to be attached to the pelvis and used to track the position of the pelvis; the second being attached to the probe used to indicate the positions of landmarks on the pelvis, and establish the reference surface of the table; and third being attached to the surgical tool and use to track the position of the surgical tool in space).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20, 22-27, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 16, the Specification are originally filed does not disclose (or reasonably suggest to the ordinarily skilled artisan that the inventor possessed) the combination of the following limitations of claim 16:
“receiving data indicating a position of a reference device coupled to a tool”
“determining a first anatomical orientation of the target bone relative to the reference device based on the pre-operative image of the target bone and the first intraoperative data indicating landmark locations of the target bone”
“determining a position of the tool relative to the surgical trajectory in the common coordinate reference frame based on the position of the reference device”.
While the Specification does appear to disclose the aforementioned three limitations individually, these are not all the same reference device; i.e., limitations (a), (b), (c) appear to refer to at least two of three different reference devices disclosed in the Specification: a reference device (1030a) attached to the patient pelvis (52) to track the location of the patient pelvis, a reference device (1030b) attached to a probe (70) to establish the location of landmarks on the pelvis and/or establish the plane of the table (12) as a reference surface, and a reference device (1030c) coupled to a surgical tool (80) to track the location of surgical tool.
While the reference device recited in limitation (c) may correspond to any of the three aforementioned references devices, the reference device recited in limitation (a) appears to correspond to the reference device attached to the surgical tool (i.e., reference device 1030c), while reference device recited in limitation (b) appears to correspond to the reference device attached to the patient pelvis (i.e., reference device 1030a). On the other hand, the text of the claim refers to only one reference device (i.e., the same reference device); however, the Specification does not disclose an embodiment of the invention that reads on the combination of (a), (b), and (c) (i.e., where the reference device in (a), (b), and (c) are the same reference device).
 
Regarding claim 23, the Specification are originally filed does not disclose (or reasonably suggest to the ordinarily skilled artisan that the inventor possessed) the combination of the following limitations of claim 23:
“receiving data indicating a positon of a second reference device coupled to a tool”
“determining a first anatomical orientation of the target bone based on the first intra-operative data and the position of the second reference device”
“determining a position of the tool relative to the surgical trajectory in the common coordinate reference frame based on the position of the second reference device”
While the Specification does appear to disclose the aforementioned three limitations individually, these are not all the same reference device; i.e., limitations (a), (b), (c) appear to refer to at least two of three different reference devices disclosed in the Specification: a reference device (1030a) attached to the patient pelvis (52) to track the location of the patient pelvis, a reference device (1030b) attached to a probe (70) to establish the location of landmarks on the pelvis and/or establish the plane of the table (12) as a reference surface, and a reference device (1030c) coupled to a surgical tool (80) to track the location of surgical tool.
While the reference device recited in limitation (c) may correspond to any of the three aforementioned references devices, the reference device recited in limitation (a) appears to correspond to the reference device attached to the surgical tool (i.e., reference device 1030c), while reference device recited in limitation (b) appears to correspond to the reference device attached to the patient pelvis (i.e., reference device 1030a). On the other hand, the limitations (a), (b), and (c), is being construed as referring to the same reference device; however, the Specification does not disclose an embodiment of the invention that reads on the combination of (a), (b), and (c) (i.e., where the reference device in (a), (b), and (c) are the same reference device).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793